           Case 1:16-cv-01368-JDB Document 66 Filed 03/27/20 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


  CHRISTIAN W. SANDVIG, et al.,
           Plaintiffs,
                   v.                                              Civil Action No. 16-1368 (JDB)
  WILLIAM P. BARR,1 in his official
  capacity as Attorney General of the United
  States,
           Defendant.



                                                    ORDER

        Upon consideration of [47] plaintiffs’ motion for summary judgment and [50] defendant’s

cross-motion for summary judgment, and the entire record herein, and for the reasons explained

in the accompanying Memorandum Opinion, it is hereby

        ORDERED that [47] plaintiffs’ motion for summary judgment is DENIED; it is further

        ORDERED that [50] defendant’s cross-motion for summary judgment is DENIED; and

it is further

        ORDERED that [1] plaintiffs’ complaint is DISMISSED.

        SO ORDERED.

                                                                                    /s/
                                                                          JOHN D. BATES
                                                                     United States District Judge
Dated: March 27, 2020




        1
          Pursuant to Fed. R. Civ. P. 25(d), William P. Barr, the current Attorney General of the United States, is
automatically substituted as the defendant in this matter.



                                                        1
